Determination of respondent New York State Department of Social Services, dated July 8, 1997, which affirmed the determination of the New York City Department of Social Services, denying petitioner an emergency grant to pay his rent arrears, unanimously confirmed, the petition *148denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Barbara Kapnick, J.], entered December 3, 1997) dismissed, without costs.
Respondent’s determination that petitioner failed to satisfy the requisite eligibility criteria for a grant of emergency relief to pay his rent arrears is supported by substantial evidence (see, 300 Gramatan Ave. Assocs. v State Div. of Human Rights, 45 NY2d 176). Petitioner failed to make the requisite showing that his rent arrears of $9,685.34 accumulated over a two-year period, during which petitioner received public assistance for the payment of rent, were the result of an emergency situation (see, Bournes v Lavine, 38 NY2d 296, 304; Matter of St. Clair v Perales, 178 AD2d 532, 533, lv denied 80 NY2d 753). Nor did petitioner show that he would likely be able to meet his rental obligations in the future (see, 18 NYCRR 370.3 [b] [5]), or even that an emergency grant of rental assistance, limited as such a grant would be to four months of arrears (see, Social Services Law § 303 [1] [m]), would eliminate the two-year arrearage to which the eviction proceedings against him are attributable. Concur — Nardelli, J. P., Wallach, Tom and Andrias, JJ.